Order filed June 2, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00138-CV
                                ____________

                        JONATHAN HENRY, Appellant

                                         V.

                           LASHON HENRY, Appellee


                    On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-28372


                                     ORDER
      The notice of appeal in this case was filed February 25, 2022. The clerk
responsible for preparing the record notified this court that appellant has not made
payment for the record. No evidence that appellant has established indigence has
been filed. See Tex. R. Civ. P. 145. On May 10, 2022, this court notified appellant
that the appeal was subject to dismissal unless appellant filed a response with proof
of payment for the record. No response was filed. Therefore, the court issues the
following order.
      Appellant is ordered to demonstrate to this court that he has made
arrangements to pay for the clerk’s record on or before June 17, 2022. See Tex. R.
App. P. 35.3(c). The appeal is subject to being dismissed without further notice if
appellant fails to comply with this order. See Tex. R. App. P. 37.3(b).

                                  PER CURIAM



Panel Consists of Justices Bourliot, Hassan, and Wilson.